

114 HR 5800 IH: Hold Top Officials Accountable Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5800IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Poliquin (for himself and Mr. Roe of Tennessee) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide criminal penalties for certain officials who
			 mishandle classified information, and for other purposes.
	
 1.Short titleThis Act may be cited as the Hold Top Officials Accountable Act. 2.Official mishandling of classified information (a)In generalChapter 93 of title 18, United States Code, is amended by adding at the end the following:
				
					1925.Official mishandling of classified information
 (a)OffenseWhoever, being a highly placed official of the United States, mishandles classified information shall be fined under this title and imprisoned for not less than 2 nor more than 10 years.
 (b)DefinitionsIn this section: (1)The term high placed official means—
 (A)a Representative or Senator; or (B)an individual whose office, whether civil or miliary, is one to which the individual is appointed by the President by and with the advice and consent of the Senate.
 (2)The term mishandles means— (A)knowingly discloses the classified information to a person not authorized to receive it; or
 (B)through grossly negligent conduct— (i)places the classified information on a server, mobile device, laptop, computer or any other electronic device, that is not officially secured; or
 (ii)otherwise makes the classified information more potentially available to a person not authorized to receive it.
 (3)The term classified information means any information or material that has been determined by the United States Government pursuant to an Executive order, statute, or regulation, to require protection against unauthorized disclosure for reasons of national security and any restricted data, as defined in paragraph r. of section 11 of the Atomic Energy Act of 1954 (42 U.S.C. 2014(y))..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 93 of title 18, United States Code, is amended by adding at the end the following new item:
				
					
						1925. Official mishandling of classified information..
			